Citation Nr: 0710905	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  06-17 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from August 1947 to July 1970.  
He died in August 2004.  The appellant is claiming benefits 
as the veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
Pursuant to 38 U.S.C.A § 7107, the Board granted a motion to 
advance the appellant's case on the Board's docket. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

In October 2006, the appellant requested a hearing before a 
Veterans Law Judge (VLJ) at the RO.  Under applicable 
regulation, a hearing on appeal will be granted if an 
appellant, or his or her representative, expresses a desire 
to appear in person.  38 C.F.R. § 20.700 (2006).  The 
importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  

It is clear that the veteran wishes to have a hearing before 
a VLJ at the RO, either a videoconference hearing at the RO 
or a hearing before a Veterans Law Judge sitting at the RO (a 
Travel Board hearing).  Since such hearings are scheduled by 
the RO (see 38 C.F.R. § 20.704(a), the Board is remanding the 
case for that purpose, in order to satisfy procedural due 
process concerns.

Accordingly, the case is REMANDED for the following action:

Contact the appellant to determine the 
type of Board hearing desired at the RO 
(i.e., Travel Board or videoconference) 
and schedule such hearing as the docket 
permits. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits the your appeal.  
38 C.F.R. § 20.1100(b) (2006).


